DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10, 11, 12, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al. (US 20140316267 A1).
Regarding claim 1, Barry teaches a system/method of using a reverberant shear wave field in a body to estimate viscoelastic properties of hidden regions of interest in the body (Abstract: “Using a modified ultrasound device, crawling waves are applied to the liver over a range of shear wave frequencies. Dispersion measurements are obtained that reflect tissue viscosity and these correlate with the degree of steatosis”), comprising: 
a vibration source configured to produce/ producing plural shear waves at selected frequencies that interact with each other and with structures in the body to thereby produce a reverberant shear wave field in the body (Abstract: “A device for the process has an actuator on either side of the ultrasound transducer to apply shear waves, which interfere to produce the crawling waves”); 
an imaging device configured to measure motion of / using an imaging device to image of a region of interest in the body in a first selected direction in the presence of said reverberant shear wave field and to produce an estimate of the measured motion (See Fig. 2 and [0062]: “Next, a superposition of the vibration field created by two strip loads 206, 208 placed side by side with a separation of a certain distance D will be analyzed. The left branch of the right strip load and the right branch of the left strip load interfere with each other and localize the energy into a region 210. That region can be imaged with a Doppler ultrasound scanner); 
an image processor (Fig. 1 – Device 920) configured to receive as inputs the selected frequencies of the shear waves and said estimate of measured motion, and to process the inputs with computer algorithms to provide/ computer processing a measure of the selected frequencies of the shear waves and said estimate of measured motion to provide an estimate of one or more viscoelastic properties of said region of interest in the body ([0032]: “FIGS. 1a and 1b illustrate that separation. FIG. 1a shows a plot of shear velocity in m/s as a function of frequency in Hz. The slop of the line gives the dispersion. A stiffness reference value is shown. FIG. 1b shows two plots of dispersion (slope) as a function of shear velocity.” – See Figs. 1a and 1b. The dispersion represented by the slope of the figure serves as the viscoelastic property of the region of interest); 
a computer display configured to display said estimate of said one or more viscoelastic properties of the region of interest ([0067]: “An example of a system 900 according to the preferred embodiment will now be described with reference to FIG. 9. A GE Logic 9 ultrasound machine 902 (GE Healthcare, Milwaukee, Wis., USA) is modified to show vibrational sonoelastographic images in the color-flow mode on its display or other output 904.”); 
and interacting with said steps of producing shear waves, imaging, computer processing, and computer display to control their operation/ and a controller operatively coupled with said vibration source, imaging device, image processor, and computer display to control their operation (See Fig. 9 – Computing Device 920 coupled to exciter (vibration source), ultrasound machine (imaging device and processor) and computing display 904 and thus controlled all at once by the computing device).

Regarding claims 2 and 19, Barry teaches the imaging device is an ultrasound scanner that includes an ultrasound transducer and is configured to provide a time sequence of ultrasound images of the region of interest and said estimate of measured of motion ([0067]: “A GE Logic 9 ultrasound machine 902 (GE Healthcare, Milwaukee, Wis., USA) is modified to show vibrational sonoelastographic images in the color-flow mode on its display or other output 904. An ultrasound transducer 906 (M12L, GE Healthcare, Milwaukee, Wis., USA) will be connected to the ultrasound machine and placed on top of the region of interest”)

Regarding claim 6, Barry teaches the vibration source is configured to produce shear waves that have substantially the same frequency ([0031]: “By applying crawling waves to the liver over a range of shear wave frequencies between 80-300Hz, the resulting dispersion measurements (change over frequency) enable the user to separate out the distinct effects of fibrosis (increased stiffness with little dispersion) and fat (softer and more viscous with more dispersion)” – in view of the relative language of “substantially the same frequency” the range of frequencies of 80 to 300 can be construed as substantially the same as the term “substantially” is relative).

Regarding claim 7, Barry teaches the vibration source produces shear waves at one or more frequencies in the range of 30-1000 Hz ([0031]: “By applying crawling waves to the liver over a range of shear wave frequencies between 80-300Hz”).

Regarding claim 10, Barry teaches the vibration source comprises 3-7 individual vibration sources ([0073]: “Also, more than two vibration sources can be used”).

Regarding claim 12, Barry teaches the vibration source is an extended vibration surface ([0068]: “Two piston vibration exciters 908 (Model 2706, Briiel & Kjaer, Naerum, Denmark) will be employed to generate the needed vibrations between approximately 80 and 300 Hz. These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface, the cables 910 and contacts 912…” – see fig. 9 showing 912 contacts with extended surface).

Regarding claim 15, Barry teaches the image processor is configured to provide a map of said one or more viscoelastic properties of each of plural points within the region of interest ([0032]: “FIG. 1b shows two plots of dispersion (slope) as a function of shear velocity. The upper plot shows greater viscosity with increasing fat content. The lower plot shows that with increasing collagen content, the tissue becomes stiffer and more elastic.” – The plural points are the increasing collagen stiffness in the liver specimen and the viscoelastic properties are the shear velocity and dispersion). 

Regarding claim 16, Barry teaches the image processor is configured to provide a two-dimensional map of said one or more viscoelastic properties of each of plural points within the region of interest (See Fig. 1B with the 2D Map and [0032]: “FIG. 1b shows two plots of dispersion (slope) as a function of shear velocity. The upper plot shows greater viscosity with increasing fat content. The lower plot shows that with increasing collagen content, the tissue becomes stiffer and more elastic.” – The plural points are the increasing collagen stiffness in the liver specimen and the viscoelastic properties are the shear velocity and dispersion).

Regarding claim 24, Barry teaches in which the computer processing step further comprises providing an estimate of said one or more viscoelasticity properties of each of plural points within the region of interest ([0032]: “FIG. 1b shows two plots of dispersion (slope) as a function of shear velocity. The upper plot shows greater viscosity with increasing fat content. The lower plot shows that with increasing collagen content, the tissue becomes stiffer and more elastic” – The various specimens serve as the plural points and the collagen and dispersion serve as the viscoelastic property).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Kaditz et al. (US 20190104963 A1). 
Regarding claim 3, Barry teaches the system of claim 1 as claimed but does not teaches the imaging device as an MRI device.
However, Kaditz, in the same field of elastography, teaches the imaging device is a magnetic resonance imaging (MRI) machine configured to provide a time sequence of magnetic resonance images of the region of interest and said estimate of measured motion (Kadittz – [0007]: “In some embodiments, scans can also include MR Elastography, which measures the stiffness of tissue by sending mechanical waves through the tissue with an MRI technique including sending shear waves into the tissue, acquiring images of the propagation of the shear waves, and processing the images of the shear waves to produce a quantitative mapping of the tissue stiffness, which are known in the literature as elastograms”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the usage of Ultrasound Elastography in Barry with MR Elastography in Kaditz as MR Elastography is a known technique and would yield the predictable results of acquiring elastograms as explained in [0007] of Kaditz. 

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Chen et al. (US 20160242650 A1A1). 
Regarding claim 4, Barry teaches the system of claim 1 as claimed but does not teaches the imaging device as an X-ray device.
However, Chen, in the same field of elastography, teaches the imaging device is a in which the imaging device is an Optical Coherence Tomography (OTC) system configured to provide a time sequence of OTC images of the region of interest and said estimate of measured motion (Chen – [0009]: “The current invention is a method for imaging the shear wave and quantifying shear modulus under orthogonal acoustic radiation force (ARF) excitation using an optical coherence tomography (OCT) Doppler variance method”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the usage of Ultrasound Elastography in Barry with OCT Elastography as taught in Chen as OCT Elastography is a known technique optical coherence tomography has revealed the superiority of elastography due to its high speed and high spatial resolution imaging as seen in [0006] of Chen. 
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Chen et al. (US 20130004040 A1). 
Regarding claims 5 and 22, Barry does not teach in which the imaging device is an x-ray imaging system configured to provide a time sequence of x-ray images of the region of interest and said estimate of measured motion.
However, Chen in the same field of bodily motion detection devices teaches the imaging device is an x-ray imaging system configured to provide a time sequence of x-ray images of the region of interest and said estimate of measured motion ([0010]: “A processor is configured to determine endocardium motion based on the C-arm x-ray data….)
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the usage of x-ray data to estimate motion of a region of interest such as the endocardium in order to “estimate an epicardium location over the at least one heart cycle from the endocardium motion” as explained in [0010] of Chen. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Fish et al. (US 20210124042 A1).
Regarding claim 8, Barry teaches the system of claim 1 substantially as claimed but does not teach the vibration source produces shear waves at one or more frequencies in the range of 1600-2400 Hz.
However, Fish, in the same field of elastography teaches the vibration source produces shear waves at one or more frequencies in the range of 1600-2400 Hz ([0009]: “Therefore, to provide the capability of a fast examination in breast imaging, there is a need for an increase in imaging speed of two orders of magnitude. Imaging modes such as vector flow and elastography require even greater speed improvements, for example above 1000 Hz operation”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Barry with Fish and use a frequency above 1000Hz and encompass a range of 1600-2400 as elastography requires greater speed, preferably over 1000Hz, as explained by Fish et al. 

Regarding claim 9, Barry teaches the system of claim 1 substantially as claimed but does not teach the vibration source produces shear waves at one or more frequencies in the range of 1600-2400 Hz
However, Fish, in the same field of elastography teaches the vibration source produces shear waves at one or more frequencies in the range of 1000-4000 Hz (US 20210124042 A1: [0009] Therefore, to provide the capability of a fast examination in breast imaging, there is a need for an increase in imaging speed of two orders of magnitude. Imaging modes such as vector flow and elastography require even greater speed improvements, for example above 1000 Hz operation”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Barry with Fish and use a frequency above 1000Hz such as the range of 1000-4000 Hz as elastography requires greater speed, preferably over 1000Hz, as explained by Fish et al. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barry.
Regarding claims 11, Barry teaches the vibration source comprises more than 7 individual vibration sources ([0073]: “Also, more than two vibration sources can be used”). Although Barry does not teach explicitly using more than 7 individual vibration sources, it would have been obvious to one of ordinary skill, in the before at the time of the effective filing date, to use more than 7 vibration sources such that multiple parts of the body can be vibrated and imaged without having to move the vibration source. 

Claims 14, 17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Zheng et al. (US 10327739 B2).
Regarding claim 14, Barry does not teach the imaging device is further configured to measure motion in a second selected direction and provide an estimate of the measured motion in the second direction.
However, Zheng, in the same field of elastography teaches the imaging device is further configured to measure motion in a second selected direction and provide an estimate of the measured motion in the second direction (Abstract: “Ultrasound radiation using a single tone burst pulse is applied to a selected location in a tissue region. The induced shear wave is detected in the region and its spectral distribution is calculated and analyzed. This detection may be repeated with other excitation pulses having different widths or different shapes at the same location…The induced shear wave are detected at multiple locations along the shear propagation directions for calculating different shear group velocities and different shear phase velocities using different excitation pulses, and calculating nonlinearity and viscoelasticity” – the repetition of the excitation pulses corresponds to an excitation pulse in repeated directions, one and two).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify Barry with the teaching of 3D map in Zheng in order to find various measurements of motion instead of only one such that the user can compare the changes in motion.

Regarding claims 17 and 25, Barry does not teach in which the image processor is configured to provide a three-dimensional map of said one or more viscoelastic properties of each of plural points within the region of interest.
However, Zheng in the same field of elastography teaches the image processor is configured to provide a three-dimensional map of said one or more viscoelastic properties of each of plural points within the region of interest (Zheng – Abstract: “The detection location can be at one point at a time for imaging two-dimensional or three-dimensional tissue nonlinearities and shear wave properties including nonlinear magnitude variations, nonlinear phase variations, nonlinear coefficients, and viscoelasticity”).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify Barry with the teaching of 3D map in Zheng in order to provide the viewer with the viscoelastic properties in the x, y, and z directions and have more data as to the depth of the elastography.

Regarding claim 23, Barry does not teach in which the step of using an imaging device further comprises measuring motion of the region of interest in a second selected direction and providing an estimate of the measured motion in the second direction, and the computer processing step comprises using the estimates of motion in both the first and the second direction to provide said estimate of one or more viscoelastic properties.
However, Zheng in the same field of elastography teaches the step of using an imaging device further comprises measuring motion of the region of interest in a second selected direction and providing an estimate of the measured motion in the second direction, and the computer processing step comprises using the estimates of motion in both the first and the second direction to provide said estimate of one or more viscoelastic properties (Abstract: “Ultrasound radiation using a single tone burst pulse is applied to a selected location in a tissue region. The induced shear wave is detected in the region and its spectral distribution is calculated and analyzed. This detection may be repeated with other excitation pulses having different widths or different shapes at the same location…The induced shear wave are detected at multiple locations along the shear propagation directions for calculating different shear group velocities and different shear phase velocities using different excitation pulses, and calculating nonlinearity and viscoelasticity” – the repetition of the excitation pulses corresponds to an excitation pulse in repeated directions, one and two).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify Barry with the teaching of 3D map in Zheng in order to find various measurements of viscoelastic properties instead of only one such that the user can compare the changes in the viscoelastic properties. 


Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Yang et al. (US 20180132831 A1).
Regarding claim 13, Barry does not teach said estimate of measured motion includes a position in said first selected direction of the region of interest at plural respective times and speed of the change in position in said first selected direction
However, Zheng, in the same field of elastography teaches said estimate of measured motion includes a position in said first selected direction of the region of interest at plural respective times and speed of the change in position in said first selected direction (Abstract: “Ultrasound radiation using a single tone burst pulse is applied to a selected location in a tissue region” and Column 6 – Lines 15 – 20: “FIG. 3 shows the phase velocities of five harmonics of shear waves in the liver. The shear waves are induced by the pulses having different pulse widths from 10 μs to 100 μs for 100 Hz and 200 Hz, and 500 Hz.” –  see Fig. 1 position p1 and Fig. 3 for speeds). 
Barry and Zheng do not teach the image processor is configured to take images of the region of interest and calculate said one or more estimates as a function of auto-correlation of said images.
However, Yang, in the same field of elastography teaches the image processor is configured to take images of the region of interest and calculate said one or more estimates as a function of auto-correlation of said images ([0078]: “According to an embodiment, the processor 310 may obtain, based on the calculated strain, an elastography image showing a point having a low elasticity value, such as a tumor, in a red color and a point having a high elasticity value in a blue color” – elasticity values serve as the estimate of motion)
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify Barry with the teachings of Zheng to use position data as a measurement of motion in order to use one dimensional data to determine the two-dimensional data such as motion in order to measure of waves throughout the liver for diagnostic purposes. Additionally, it would have been obvious to one having ordinary skill in the art to further modify Barry with Yang to use motion to measure elasticity for diagnostic purposes such as tumor detection. 

Regarding claim 26, Barry does not teach the step of using an imaging device comprises carrying out autocorrelation of said images to produce said estimate of motion  
Barry does not teach carrying out autocorrelation of said images to produce said estimate of motion.
However, Yang, in the same field of elastography teaches carrying out autocorrelation of said images to produce said estimate of motion ( [0078]: “According to an embodiment, the processor 310 may obtain, based on the calculated strain, an elastography image showing a point having a low elasticity value, such as a tumor, in a red color and a point having a high elasticity value in a blue color” – elasticity values serve as the estimate of motion ).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify Barry with the teachings Yang to use motion to measure elasticity for diagnostic purposes such as tumor detection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793